UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------- X
THOMAS GIOELI,



                       Plaintiff,                   FINDINGS OF FACT AND
                                                     CONCLUSIONS OF LAW
     -against-
                                                     14-CV-6806(KAM)(ST)



UNITED STATES OF AMERICA,

                       Defendant.

--------------------------------------- X
KIYO A. MATSUMOTO, United States District Judge:

           Plaintiff Thomas Gioeli (“plaintiff”) commenced this

action against the United States of America (“defendant”),

pursuant to the Federal Tort Claims Act (“FTCA”) 28 U.S.C §§

2671, et seq., seeking damages for injuries he claims to have

suffered on August 29, 2013, when he slipped and fell in unit K-

82 at the Metropolitan Detention Center (“MDC”) in Brooklyn, New

York.   The liability portion of the claim was tried before this

court on June 4 and June 5, 2018.        (See generally Trial

Transcript (“Tr.”), ECF Nos. 49-1 (June 4, 2018 Transcript) and

49-2 (June 5, 2018 Transcript).) 1




1     At a status conference held on May 1, 2017, the parties agreed to
bifurcate the trial in this action. Thus, a trial on damages will be held
only if the court concludes that defendant is liable to plaintiff. (See May
1, 2017 Minute Entry.)
             Having considered the evidence presented at trial,

  assessed the credibility of the witnesses, and reviewed the

  post-trial submissions of the parties, 2 the court makes the

 following findings of fact and conclusions of law pursuant to

 Federal Rule of Civil Procedure (“Rule”) 52. 3         For the reasons

  set forth below, the court concludes that the United States is

  liable to plaintiff, that plaintiff was also negligent, and that

  the appropriate apportionment of liability is 50% to each party.

                              FINDINGS OF FACT

             At trial, the court heard testimony from plaintiff,

  Sharif Stewart, Manuel Jose Garcia, John Maffeo, Eleazar Garcia,

  and Kevin Page.    Additionally, excerpts from the deposition of

  Otis Jones were read into the record.        Based on the evidence at

  trial, the court makes the following findings of fact:

I.    Background

      A. The Relevant Individuals

             1.     Plaintiff was approximately 60 years old at the

  time of the August 29, 2013 accident that is the subject of this

  lawsuit (the “Accident”).      (Tr. 34:25-35:18.) 4     At that time, he


  2    The post-trial submissions of the parties consisted of: Defendant’s
 Proposed Findings of Fact and Conclusions of Law (“Def. Mem., ECF No. 50);
 Plaintiff’s Proposed Findings of Fact and Conclusions of Law (ECF No. 49);
 and Defendant’s Reply to Plaintiff’s Proposed Findings of Fact and
 Conclusions of Law (ECF No. 51).
 3     Rule 52 provides, in relevant part, that following a bench trial, “the
 court must find the facts specially and state its conclusions of law
 separately.” Fed. R. Civ. P. 52(a)(1).
 4     Plaintiff testified that he was 65 years old on June 4, 2018,
 approximately five years after the Accident.

                                       2
was in custody at MDC following his June 2008 conviction under

18 U.S.C. § 1962(c), and was lodged in the K-82 unit.             (Joint

Pretrial Order (Liability) (“JPTO,” ECF No. 47) ¶ 6; see also

Tr. 268:1-6.)    Plaintiff had been lodged at MDC, a federal

facility, for approximately six years (Tr. 35:10-13), and

plaintiff resided in the K-82 unit for approximately four to

five years during his time at MDC, although it is not clear how

long plaintiff had resided in K-82 prior to the Accident.             (Tr.

35:14-18.)

           2.    Sharif Stewart was an inmate lodged in MDC’s K-82

unit at the time of the August 29, 2013 Accident.           (Tr. 89:20-

90:14.)   Mr. Stewart had been lodged in K-82 for approximately

two years at the time of the Accident.          (Id.)   Additionally, Mr.

Stewart worked as an orderly at MDC and, at the time of the

Accident, was the “head orderly.”          (Tr. 91:25-92:23.) 5   As the

head orderly, Mr. Stewart’s duties included serving as a “go

between” for staff and inmates, as well as sweeping and mopping

the unit’s open common area.       (Id.)

           3.    Manuel Jose Garcia was a correctional officer at

MDC at the time of the Accident.         (Tr. 130:13-21.)




5     Defendant notes that “head orderly” is not an official title. (Def.
Mem. ¶ 170.) Nevertheless, Mr. Stewart was known unofficially as the “head
orderly” in the K-82 unit at the time of the Accident. (Id. ¶ 100; Tr.
154:21-155:1.)

                                     3
            4.    John Maffeo is a Bureau of Prisons employee.

(Tr. 188:18-19.)     He joined the Bureau of Prisons in 2006 as an

electrical supervisor and is now a general foreman responsible

for “oversee[ing] repairs, maintenance,” and maintenance-related

operations, including “[e]lectrical, plumbing, [heating,

ventilation, and air conditioning], and powerhouse operations.”

(Tr. 189:4-13.) 6

             5.   Eleazar Garcia is an Associate Warden of MDC, 7 and

has been assigned to the facility since December of 2016.             (Tr.

217:13-14, 221:13-16.)      Warden Garcia has worked for the Bureau

of Prisons since 1995, but never worked at MDC prior to December

2016.   (See Tr. 217:18-221:14 (detailing Warden Garcia’s work

history).)    As Associate Warden, he “oversee[s] correctional

service, food service, and health services.”           (Tr. 221:17-19.)

            6.    Harvey Taylor was an MDC employee from 1995

through his retirement in 2015, and worked as a case manager

from 2003 until his retirement.        (Tr. 244:3-22.)

            7.    Kevin Page was an MDC employee from 1993 through

his retirement in 2017.       (Tr. 269:1-10.)     During his time at

MDC, Mr. Page worked as a management analyst, case manager, and




6     The record is not clear as to the specific position that Mr. Maffeo
held at the time of the Accident.
7     To avoid confusion, the court refers to Manuel Jose Garcia as “Officer
Garcia,” and to Eleazar Garcia as “Warden Garcia.”

                                      4
unit manager (Tr. 269:19-22), and at the time of the Accident,

he was a unit manager.      (Tr. 269:23-270:18.)

             8.    As of June 27, 2016, Otis Jones was a

correctional counselor at MDC, and had been assigned to the K-82

unit for approximately four years.         (Tr. 295:24-296:24.)

    B. The K-82 Unit

             9.    The K-82 unit is located on the eighth floor of

MDC.     (E.g., Tr. 131:20-132:1.)     The unit has an open common

area surrounded by two tiers of inmate cells, and the common

area is 128 feet long and 34 feet in width from cell to cell.

(Tr. 132:2-8, 189:22-190:19, 191:12-16.)          The two tiers of cells

are connected by two internal staircases.          (Tr. 132:2-8, 191:12-

16.) 8

             10.   The K-82 unit has showers on both levels.           (Tr.

132:9-10.)     The lower level showers are on the perimeter of, and

open into, the common area.       (Tr. 221:22-222:6.)       They are

located near one of the stairwells that connects the unit’s two

tiers; the distance from the front of the lower level showers to

the side of the closest stairwell is seven feet, six inches.

(Tr. 190:20-191:1.)      Additionally, there is an area within the


8     At trial, the court received into evidence as defendant’s Exhibit D a
drawn-to-scale diagram of the lower tier of the K-82 unit. (Tr. 42:1-19.)
Plaintiff testified that the diagram depicted the unit as it was configured
on the date of the Accident. (Id.) Plaintiff marked on the diagram, among
other things, the location of the ping pong table and the location where the
Accident took place, but because the diagram was marked as “confidential” for
security reasons, it is not reproduced in these Findings of Fact and
Conclusions of Law.

                                      5
showers in which inmates can dry themselves after they shower.

(Tr. 235:1-20.)      Only one shower is open during the day, but at

4:00 p.m., all showers are open to accommodate inmates returning

to the unit from court and education programs, among other

things.   (Id.)   There are no bath mats outside the showers.

(Tr. 234:5-16.)      Associate Warden Garcia testified that MDC does

not use bath mats because bath mats are unsanitary and difficult

to clean.    (Id.)

            11.   A “slop sink” closet is located “immediately

adjacent” to the lower level showers.     (Tr. 132:15-17.)   The

slop sink is designed like a shower stall.     (Tr. 194:7-12.)     It

is prefabricated and has a built-up wall that extends from the

slop sink floor to about six inches above the floor.     (Id.)

There is a drain in the middle of the slop sink basin, and a

water faucet approximately three feet above the shallow basin.

(Tr. 194:13-18.)     This three-foot clearance allows for filling a

mop bucket with water.     (Tr. 194:19-21.)   The slop sink basin is

approximately six inches deep and about 24 inches by 24 inches

in width (Tr. 194:25-195:5), and the slop sink’s drain pipe is

located below the level of the bottom tier’s concrete floor.

(Tr. 196:22-197:4.)

            12.   At the time of the Accident on August 29, 2013,

the area in front of the showers and the slop sink was lit only

by the lights inside the shower stalls, one wall light near the

                                    6
shower stalls, and some lighting from the open common area.

(Tr. 47:24-48:13.)    The staircase, however, partially blocked

the lighting from the common area.     (Id.)   Thus, the area in

front of the showers and slop sink was poorly lit.

            13.   The K-82 unit also had a ping pong table at the

time of the Accident.    At that time, the ping pong table was

located at the same end of the open common area as the showers,

approximately three feet away from the stairway nearest the

showers and 18 to 20 feet away from the showers and slop sink.

(Tr. 36:17-20, 43:3-44:17, 46:1-4.)

            14.   For inmate safety and facility security reasons,

both the showers and the ping pong table must be situated to

allow MDC officers to observe them, and inmates using them,

easily.    (Tr. 221:22-222:11 (showers), 232:9-233:20 (ping pong

table).)    These same safety and security concerns require that

MDC officers remain vigilant with respect to the showers.      (Tr.

221:22.)    These safety and security concerns, however, did not

compel the placement of the K-82 unit’s ping pong table in the

area where it was located at the time of the Accident, as other

units had ping pong tables located in different areas.      (Tr.

240:16-241:7.)

            15.   Additionally, the floors of the open common area

are cement, and at the time of the Accident were painted.      (Tr.



                                   7
      36:9-16, 139:115-20.)      The painted floors became slippery when

      wet.    (Tr. 36:9-16, 139:19-20.)

                  16.    Officer Garcia was frequently assigned to unit K-

      82 in August 2013.      He observed that water would be tracked by

      inmates from the showers to the floors outside the showers about

      half the time he made rounds in the unit.          He was trained as a

      correctional officer to report dangerous conditions in the unit,

      but he did not report water that was tracked from the showers,

      and would have noted any report in the unit log book.             (Tr. 131-

      141.)

II.       The Accident

          A. The Slip and Fall

                  17.    Prior to the time of the Accident, plaintiff

      played ping pong approximately twice per week as a

      cardiovascular exercise.       (Tr. 44:22-45:7.)      At approximately

      8:00 p.m. on August 29, 2013, plaintiff was playing ping pong in

      the common area of the lower tier of K-82 with a fellow inmate,

      who plaintiff identified as “D.”          (Tr. 45:8-19.) 9   Plaintiff and

  “D” had only one ping pong ball, and if that ball was lost or

  damaged, they would not be able to play any further.                (Tr.

  45:20-25.)        At some point during their game, the ball left the

  table area, went under the nearest staircase, and ultimately



      9     “D” did not testify at trial, nor is his account of events otherwise in
      evidence.

                                            8
landed near the poorly-lit area outside the lower level showers

and slop sink closet.   (Tr. 46:20-47:10.)

           18.   Plaintiff walked to retrieve the ball, and as he

rounded the staircase, he slipped.    (Tr. 49:7-14.)   Plaintiff

landed on his knee, and his head fell back.    (Id.)   Plaintiff

testified that after falling, the top half of his body was in a

puddle that was at least three feet in diameter and his head was

underneath the stairwell.   (Tr. 49:7-50:9.)   According to

plaintiff, the puddle was deep enough that somebody brought him

a pillow to keep his head out of the water.    (Tr. 49:15-19.)

Plaintiff testified that the water from this puddle caused his

fall.   (Tr. 50:16-51:2.)

           19.   Mr. Stewart was the head orderly in the K-82 unit

at the time of the Accident.   (Tr. 91:25-92:6.)   As the head

orderly, Mr. Stewart was called to the scene of the Accident and

was responsible for cleaning the area, but did not witness the

Accident itself.   (Tr. 91:2-4, 91:25-29:6.)   Mr. Stewart

testified that he saw water on the ground in the area where the

Accident occurred.   (Tr. 91:8-22.)

           20.   Additionally, Officer Garcia was on duty in the

K-82 unit at the time of the Accident (Tr. 142:2-4, 146:9-11),

and noted the Accident on a “Daily Log” form.    (Def. Ex. B.)

According to Officer Garcia’s entry, at 8:50 p.m. on August 29,

2013, “Inmate Gioeli . . . slipped on water by the lower tier

                                  9
showers, a medical emergency was called, and the LTs (sic) on

duty responded.    [Plaintiff] was taken out of unit.”   (Tr. 146-

148.)   Officer Garcia also testified that, at the time of the

Accident, no warning signs indicating that the floor was wet had

been placed in the area of the Accident.    (Tr. 157:17-159:14.)

           21.    Based on the foregoing testimony, the court finds

that plaintiff has established by a preponderance of the

evidence that on August 29, 2013, at approximately 8:50 p.m., he

slipped and fell as a result of a wet condition originating from

the showers, which created a slip hazard, outside the shower and

slop sink closet area of the first tier of cells in the K-82

unit at MDC.     The showers were busy at 8:50 p.m. because inmates

had to shower before 9:30 p.m. when they were required to be in

their cells for the night.    (Tr. 176.)

           22.    The court also finds that at the time of the

Accident, the defendant was aware that water was tracked from

the showers to the area outside the shower, but did not place

warning signs regarding the wet condition and slip hazard in the

area outside the slop sink closet and the showers.

           23.    The plaintiff’s fall on August 29, 2013, was

caused by his slipping on water from the showers, in the same

area that Officer Garcia frequently had observed that water was

tracked by inmates from the showers.



                                  10
     B. The Source and Recurrence of the Wet Condition

       1.   Plaintiff’s Testimony

            Plaintiff testified that he had previously seen water

in the same area as the water that caused the Accident, and that

he had complained to Mr. Stewart and to MDC officials about

water in that area prior to the Accident.          (Tr. 51:1-14, 37:12-

38:4.) 10   Plaintiff added that he first noticed the water

condition after moving cells, because the water formed an

obstacle in the most direct route between his new cell and the

showers, and he “had to go around it.”          (Tr. 37:12-20.)

According to plaintiff, water was not present in the area of the

Accident every day, but was present “quite often.”            (Tr. 53:1-

25.)

            Additionally, plaintiff testified that the water he

slipped on was “a leak[,] . . . not shower water,” because he

could “see it coming under the wall.”         (Tr. 52:8-20.)      Plaintiff

also stated that the water was not from the showers because

“from the showers . . . you get a little moisture on your feet,”

but “[t]his was a deep puddle.”        Plaintiff explained his belief

that water leaked from the slop sink because he observed water

coming under the wall from the slop sink into the handicap cell

where he was placed after the Accident.          (Tr. 54:1-20.)     The



10    In the cited excerpts, plaintiff refers to Mr. Stewart as “Fubu,” which
the record reflects is Mr. Stewart’s nickname.

                                     11
court does not credit plaintiff’s testimony that the source of

the water was a leak from “under the wall” given the evidence

that the walls are made of cinderblock (Tr. 199), the floor is

concrete, and water could not travel under the wall.            (Tr. 208.)

      2.     Mr. Stewart’s Testimony

             At trial, Mr. Stewart testified that the water that

caused the Accident came from the slop sink.           (Tr. 91:11-15.)

According to Mr. Stewart, at the time of the Accident and for

approximately four months prior, the slop sink had been leaking.

(Tr. 93:6-18.)     As to the extent of the condition, he testified

that “a lot of times,” water would come from the slop sink and

the wet condition would extend past the stairwell nearest the

slop sink.     (Tr. 91:16-19.) 11

             Regarding the nature of the slop sink leak, Mr.

Stewart testified that the slop sink basin was cracked, that

there was no hose attached to the slop sink faucet, and that

consequently, water would splash out rather than go straight

down when the slop sink was used and would leak out of the

basin.     (Tr. 95:14-20, 96:22-97:22.)      According to Mr. Stewart,

these conditions existed at the time of the Accident.             (Id.)




11    Mr. Stewart also referred to a water fountain and ice machine in the
area of the slop sink closet. (Tr. 93:11-16, 98:2-10.) Mr. Stewart’s
testimony suggests that he referred to the water fountain and ice machine
only to describe the location of the wet condition, rather than to suggest
that the water fountain and/or ice machine contributed to the wet condition.
(See id.)

                                     12
Mr. Stewart further testified that he reported the water

condition in the area outside the slop sink closet and the

cracked slop sink basin to at least two MDC officials “[b]etween

five and ten [times,] at least.”          (Tr. 94:5-95:21.) 12

Additionally, Mr. Stewart specifically and expressly testified

that he reported the lack of a hose and consequent water

splashing to MDC officials prior to the Accident.            (Tr. 96:22-

97:22.)   He also testified that he saw maintenance personnel

come to the unit and inspect the slop sink, but that no repairs

were ever made prior to the Accident.          (Tr. 96:1-26.)

            According to Stewart, mopping twice per day in the

area of the Accident was “mandatory,” but in the areas where

water collected, he and the other orderlies regularly mopped

four to five times per day.       (Tr. 98:2-21.)      Further, when the

court asked Mr. Stewart what he saw regularly in the area where

the Accident occurred prior to the Accident, Mr. Stewart

responded that he saw water “all the time,” and the water was

“out in the open.”      (Tr. 99:16-25.)




12    At trial, Mr. Stewart testified that he reported the condition to a Mr.
Jones and a Mr. Wilkins. (Tr. 94:5-95:12.) Defense counsel confronted Mr.
Stewart with deposition testimony in which Mr. Stewart claimed to have
reported the condition to a Mr. Jones and a Mr. Taylor, and Mr. Stewart
responded that he had reported the condition to Mr. Taylor as well. (Tr.
108:6-109:19.) Regardless of the specific individuals to whom Mr. Stewart
asserts he reported the wet condition, he has consistently testified that he
reported it to at least two MDC officials.

                                     13
       3.     Officer Garcia’s Testimony

               Officer Garcia’s testimony also addressed the

existence of a recurring wet condition in the area of the

Accident.       According to Officer Garcia, water would collect on

the floor of the K-82 unit in the area outside the showers as a

result of inmates tracking water from the showers.          (Tr. 134:6-

11.)    Officer Garcia further testified that, at around the time

of the Accident, he observed this wet condition approximately

half the time that he was in the K-82 unit, and on half of his

three to five daily rounds through the unit.        (Tr. 134:12-

135:7.)

               According to Officer Garcia, this water was generally

in front of the showers, rather than in front of the adjacent

slop sink closet.      (Tr. 140:18-24.)    Officer Garcia

acknowledged, however, that he saw water in the area in front of

the slop sink closet “when inmates were going to clean,” because

they would “fill up the mop bucket” in the slop sink closet.

(Id.)       Officer Garcia also acknowledged that inmates could track

water in the area of the slop sink closet upon exiting the

shower area, although he noted that at the time of the Accident,

inmates would generally walk in the opposite direction upon

leaving the showers, to avoid the line of inmates waiting to

shower.       (Tr. 143:21-145:9.)




                                    14
            Officer Garcia testified that based on his training,

he would have verbally reported a wet condition on the floor of

the K-82 unit to his supervisor.         (Tr. 135:8-11, 137:15-25.)

Officer Garcia, however, distinguished between a wet condition

of the type he would have reported and water “from the showers.”

(Tr. 135:8-14, 138:12-17.)    Officer Garcia further testified

that had he made a verbal report of a wet condition to a

supervisor, he would have noted it in a log book (Tr. 141:13-

18), but no log book entry with such a notation is in evidence.

            Additionally, Officer Garcia testified that in the

position he held at the time of the Accident, he had the

authority to direct orderlies to mop or otherwise clean a wet

floor, and that he “at times” did order such mopping and

cleaning.    (Tr. 140:25-141:12.)    Officer Garcia did not recall

whether he had given any such direction on the date of the

Accident, and stated that he would not record giving any such

direction in any log book.    (Id.)       Officer Garcia further

testified that orderlies typically would wait until shower hours

ended to mop the area outside the showers, although he did not

clearly state whether the orderlies had waited to mop on the

evening of the Accident.    (Tr. 155:2-22.)

            Officer Garcia also recalled that the water on the

ground at the time of the Accident was “not like a full puddle

or pool,” but was instead consistent with water being tracked

                                    15
out of the showers.     (Tr. 174:10-25.)   Additionally, Officer

Garcia testified that he did not see any water coming from the

slop sink closet at the time (Tr. 175:1-3), and that the showers

were busy at the time of the Accident because of inmates seeking

to shower before being secured in their cells for the night.

(Tr. 176:14-21.)

     4.   Warden Garcia’s Testimony

          At trial, the court asked Warden Garcia about

practices relating to mopping in the area outside the showers.

Warden Garcia indicated that only one shower is open during the

day, until 4:00 p.m., because of water being tracked or splashed

from the showers.   (Tr. 235:1-20.)    Warden Garcia further

testified that orderlies are available and can be told “to mop

in front of the showers to prevent the water that comes out of

the showers.”   (Id.)   He added that because inmates can dry

themselves in a “sally port” area before exiting the showers,

there is “minimal water” in the area outside the showers.      (Id.)

Warden Garcia, however, did not work at MDC until three years

after the Accident.     (Tr. 237:16-238:6.)   Therefore, Warden

Garcia lacks personal knowledge of conditions in MDC’s K-82 unit

at the time of the Accident.

     5.   Mr. Taylor’s Testimony

          Mr. Taylor testified that at the time of the Accident,

he was a case manager assigned to the K-82 unit, as well as to

                                  16
two other units, and that he visited the K-82 unit on a daily

basis.   (Tr. 246:3-24.)   According to Mr. Taylor, he typically

checked the showers, as well as the slop sink closet, when he

entered the unit.   (Tr. 247:5-248:1.)   Mr. Taylor was asked if

he recalled seeing water on the floor next to the shower stalls

when he entered the unit, and he responded:

         I wouldn’t use the word water, sometimes it’s
         wet, but there’s always – that yellow safety
         sign, and there’ll always be . . . [an] inmate
         orderly assigned to that area to make sure they
         check it, to mop it on a regular basis.

(Tr. 248:9-14.)

            Mr. Taylor clarified that the safety sign he referred

to was a “big yellow caution sign” written in both English and

Spanish, and that he would typically see the sign “right in the

area where the bathroom, the slop sink is . . . [n]ear the

shower area.”   (Tr. 248:15-249:3.)   Further, Mr. Taylor

testified that he saw the sign “[p]retty much daily,” and that

if he entered the unit and did not see it, he would “ask the

head orderly or the unit officer to make sure, or the

counselor.”   (Tr. 249:4-8.)   It is not clear, however, whether

Mr. Taylor meant that he would ask others to put the sign out,

to confirm that the sign was not necessary, or something else

entirely.

            Mr. Taylor further testified that at around the time

of the Accident, he was never made aware of a leak in the slop

                                 17
sink closet.    (Tr. 251:4-6.)   Additionally, according to Mr.

Taylor, he was never made aware of any repairs to the slop sink

closet after the Accident.    (Tr. 251:7-9.)

     6.   Mr. Maffeo’s Testimony

          Mr. Maffeo’s testimony addressed the process by which

MDC documents repairs made at the facility, and the contents of

MDC’s records.   According to Mr. Maffeo, the Bureau of Prisons

maintains a nationwide system of records known as the Total

Maintenance System (“TMS”), in which each institution has its

own database.    (Tr. 193:5-17.)   TMS tracks “all the work orders”

for repairs, including plumbing repairs, generated for a

particular facility, and was operational at MDC in 2013.     (Tr.

193:5-18.)   Mr. Maffeo testified that he searched TMS for the

period of six months before and after the date of the Accident

on August 29, 2013, and found no record of any work orders or

repairs relating to the slop sink in the K-82 unit, or of “any

work orders that may relate to any water condition.”     (Tr.

193:20-194:2.)

          Mr. Maffeo further testified that if the slop sink

basin were cracked, the entire basin would need to be replaced.

(Tr. 195:6-9.)   Further, according to Mr. Maffeo, MDC does not

keep spare basins in inventory, and therefore, a new basin would

need to be ordered from an outside vendor.     (Tr. 195:10-16.)

Mr. Maffeo testified that the order would be recorded on TMS,

                                   18
but his search of TMS for the period of six months before and

after August 29, 2013 did not indicate that a replacement slop

sink basin had been ordered.     (Tr. 195:17-22.)   Additionally,

Mr. Maffeo testified that he never observed any cracks in the K-

82 unit’s slop sink basin, nor any defects in the K-82 unit’s

slop sink drain in the timeframe before August 2013.      (Tr.

196:3-8.)

             Mr. Maffeo also testified that water “possibly can”

splash out of the slop sink onto the floor outside the basin

when the faucet is used (Tr. 197:5-8), but slop sink faucets

usually have “a plastic hose” attached, which “would keep the

water in the basin.”    (Tr. 197:9-13.)   Mr. Maffeo, however,

stated that he did not know whether the K-82 unit’s slop sink

had such a hose on the date of the Accident, and that “simple

parts” like slop sink hoses are usually kept in MDC inventory.

(Tr. 197:14-22.)     Further, Mr. Maffeo testified that he did not

personally inspect the K-82 slop sink at around the time of the

Accident, and that he did not recall answering any maintenance

or repair calls related to plumbing in the K-82 unit in August

2013.     (Tr. 197:23-198:19.)

     7.      Findings

             Defendant argues that the court should not credit

plaintiff’s or Mr. Stewart’s trial testimony on the basis of

their prior criminal convictions (Def. Mem. ¶¶ 132, 134), and

                                  19
that plaintiff and Mr. Stewart’s testimony is not credible

because certain other witnesses’ testimony conflicts with it.

For instance, defendant notes that Mr. Taylor testified that Mr.

Stewart prepared food for plaintiff and cleaned for him, which

defendant contends contradicts portions of plaintiff and Mr.

Stewart’s testimony.    (Id.; see also Tr. 262:10-265:17 (Mr.

Taylor’s testimony).)    Defendant also notes that Mr. Maffeo

testified that water cannot leak under the wall between the slop

sink closet and an adjacent handicap-accessible cell in which

plaintiff was at one point lodged, which contradicts plaintiff’s

testimony that water did leak under that wall.     (Def. Mem. ¶¶

133, 138 (citations omitted).)

            The substance of the foregoing conflicts, however,

relates to issues that are immaterial to the existence of a

recurring wet condition in the area of the slop sink closet and

showers, and to defendant’s knowledge of that condition.

Moreover, defendant’s own witnesses testified that the area

where the Accident occurred is frequently wet.     To reiterate,

Officer Garcia testified that water would collect on the floor

of the K-82 unit in the area outside the showers as a result of

inmates tracking water out following their showers and that, at

around the time of the Accident, he observed this wet condition

on approximately half of his three to five daily rounds through

the unit.    (Tr. 134:6-135:7.)   Further, although Mr. Taylor

                                  20
testified that he “wouldn’t use the word water” in describing

the condition in which he regularly found the area outside the

showers, he conceded that the area was “sometimes . . . wet,”

that when such condition was noticeable it prompted the use of a

“yellow safety sign,” and that an orderly was assigned to mop

the area on a regular basis.    (Tr. 248:9-14.)

            Additionally, none of defendant’s witnesses

contradicted Mr. Stewart’s testimony that the K-82 slop sink

lacked a hose attached to the spigot at the time of the

Accident.   Instead, the only witness to address the issue, Mr.

Maffeo, testified that he did not know whether the K-82 slop

sink had a hose at the time of the Accident to prevent water

from splashing onto the floor.    (Tr. 197:14-22.)   Further, Mr.

Maffeo’s testimony supports the conclusion that, although a slop

sink hose will keep water in the slop sink basin when the faucet

is turned on, the absence of a hose is likely to splash out

whenever the spigot is turned on.     (See Tr. 197:5-13.)

            Mr. Maffeo’s testimony is particularly significant due

to Officer Garcia’s testimony that he saw water in the area

outside the slop sink closet “when inmates were going to clean,”

because they would “fill up the mop bucket” in the slop sink

closet.   (Tr. 140:18-24.)   In light of Mr. Maffeo’s testimony

about the splashing of water from the slop sink spigot in the

absence of a hose, Officer Garcia’s testimony supports Mr.

                                 21
Stewart’s contention that the slop sink in the K-82 unit lacked

a hose and that water was a recurring presence in the area.

Consequently, the court credits Mr. Stewart’s testimony that the

slop sink lacked a hose at the time of the Accident, and that

due to the lack of a hose, water splashed outside of the K-82

unit’s slop sink whenever the faucet was turned on. 13

            Based on the foregoing testimony regarding inmates

tracking water out of the showers and the splashed water

conditions from the slop sink, the court concludes that a

recurring wet condition existed in the area in the K-82 unit

directly outside the showers and the slop sink closet.             The

court need not resolve the conflicting testimony between Mr.

Stewart and defendant’s witnesses as to whether the slop sink in

the K-82 unit was cracked.       Instead, the testimony establishing

that inmates regularly tracked water out of the shower area,

that the showers were heavily used after 4:00 p.m. and

particularly as the time approached 9:30 p.m., and that water

would splash out of the slop sink whenever the slop sink faucet



13    Although defendant asserts that the court should reject the “missing
hose theory” because it was not advanced in discovery, defendant did not
object to or otherwise raise the hose issue at trial. Further, Mr. Stewart
was the second witness to testify. Thus, defendant had ample opportunity to
question its witnesses regarding the existence of a hose in the slop sink, as
all of defendant’s witnesses testified after Mr. Stewart. Additionally, the
government elicited testimony from certain of its witnesses that they had
personal knowledge of the condition of the slop sink in the K-82 unit at the
time of the Accident. Consequently, defendant cannot complain that it lacked
the opportunity to locate and produce a witness who had personal knowledge
sufficient to rebut Mr. Stewart’s testimony.

                                     22
was turned on, suffices for the court to find by a preponderance

of the evidence that the area where the Accident occurred was

regularly wet, and that the wet condition was apparent.

          Additionally, the court finds that the general

practice in the K-82 unit was to allow water to accumulate in

the area outside the showers during evening shower hours, and to

mop the area only after shower hours ended.    Further, all

witnesses who testified on the topic agreed that the floor of

the K-82 unit became slippery when wet because of the paint used

on the floor.   Thus, the court finds that the recurring wet

condition in the area outside the showers and the slop sink

closet in the K-28 unit created a slip hazard concurrent with,

and in the same area as, the wet condition.

          The court finds that defendant had notice of the

recurring wet condition and slip hazard.    (See Def. Mem. at 25,

28-30.)   Even setting aside the testimony from plaintiff and Mr.

Stewart, ample evidence supports the conclusion that defendant

had notice of these conditions.    Significantly, Mr. Taylor

testified that, on a “[p]retty much daily” basis, he saw a

“yellow safety sign . . . right in the area where the bathroom,

the slop sink is . . . [n]ear the shower area,” as well as the

assignment of an orderly to mop the area on a regular basis.

(Tr. 248:9-249:8.)   Defendant does not explain why a yellow

safety sign would be present in the area outside the showers and

                                  23
     slop sink closet on a near-daily basis, or why an orderly would

     be stationed to mop the area, other than in response to a known

     wet condition and slip hazard.   Thus, the court finds that

     defendant had actual notice of the recurring wet condition in

     the area outside the showers and slop sink closet in the K-82

     unit, where the Accident occurred.

                            CONCLUSIONS OF LAW

I.     The Discretionary Function Exception

               “Federal courts do not have subject matter

  jurisdiction over claims falling within one of the exceptions to

  the FTCA’s waiver of sovereign immunity.”      Haber v. United

  States, No. 10–CV–5443(SJF)(ARL), 2012 WL 92499, at *4 (E.D.N.Y.

  Jan. 10, 2012).     One such exception, commonly referred to as the

  discretionary function exception, excludes from the FTCA any

  claim “based upon the exercise or performance or the failure to

  exercise or perform a discretionary function or duty on the part

  of . . . an employee of the Government, whether or not the

  discretion involved be abused.”      28 U.S.C. § 2680(a).   The

  discretionary function exception applies “only if two conditions

  are met: (1) the acts alleged to be [tortious] must be

  discretionary, in that they involve an ‘element of judgment or

  choice’ and are not compelled by statute or regulation and (2)

  the judgment or choice in question must be grounded in

  ‘considerations of public policy’ or susceptible to policy

                                      24
analysis.”   Coulthurst v. United States, 214 F.3d 106, 109 (2d

Cir. 2000) (citing United States v. Gaubert, 499 U.S. 315, 322-

23 (1991) and Berkovitz v. United States, 486 U.S. 531, 536-37

(1988)); accord Reichhart v. United States, 408 F. App’x 441,

443 (2d Cir. 2011) (citations omitted).

          Plaintiff asserts that defendant is liable to him for

his injuries based on its decisions in locating the ping pong

table in a particular place and failing to remedy properly a

recurring wet condition and slip hazard in unit K-82.       Warden

Garcia testified in general terms that there is a risk that

facility inmates could use ping pong paddles as weapons.       (Tr.

230:21-231:6.)    He also identified this risk as a reason to put

the ping pong table in view of a “counseling room” in which a

correction officer is stationed.      (Tr. 232:23-231:1.)   Warden

Garcia, however, never testified that the precise location of

the ping pong table in unit K-82 was selected based on policy

considerations.

          Moreover, Warden Garcia also testified that other

units at MDC also have ping pong tables, and that certain other

units’ ping pong tables are situated in different locations

relative to their units’ showers when compared with the ping

pong table in K-82.   (Tr. 240:16-241:7.)     The potential policy

issues defendant identifies as involved in determining where to

situate a ping pong table would not be implicated in selecting

                                 25
one of a number of potential locations in corrections officers’

line of sight, as all potential locations would satisfy the

relevant policy objectives.

          Similarly, there is no indication that defendant’s

actions in failing to remedy properly the wet condition and slip

hazard are grounded in public policy considerations or

susceptible to policy analysis.    The Second Circuit’s summary

order in Reichhart v. United States, 408 F. App’x 441 (2d Cir.

2011), provides a useful example of a government decision not to

remedy a hazard that falls within the discretionary function

exception.

          In Reichhart, a plaintiff slipped and fell on a

federally-owned pier.   408 F. App’x at 442.   The Second Circuit

noted that the Army Corps of Engineers, which maintained the

pier, was “aware of the condition of the [p]ier at the time of

the accident.”   Id. at 443.   The Army Corps of Engineers,

however, decided not to make repairs to the pier after

considering “among other things, the purpose of the [p]ier,

whether the deterioration of the [p]ier’s surface compromised

its structural integrity, whether the hazard was open and

obvious, the cost to repair the [p]ier, and allocation of the

Corps’ resources.”   Id.   Based on the Corps’ rationale for

declining to repair the pier, the Second Circuit affirmed the



                                  26
  district court’s judgment that the plaintiff’s claim was

  foreclosed by the discretionary function exception.

                Here, by contrast, there is no indication that, in

  determining whether and how to address the recurring wet

  condition and slip hazard in the area outside the unit K-82

  showers and slop sink closet, MDC officials engaged in any

  policy analysis whatsoever, much less a robust analysis

  comparable to the Army Corps of Engineers’ analysis in

  Reichhart.      Consequently, the court concludes that the judgment

  actually exercised by MDC officials in selecting a location for

  the ping pong table, and whether and how to go about remedying

  the wet condition and slip hazard, was not “the kind of

  considered judgment grounded in social, economic, and political

  policy which the [discretionary function exception] is intended

  to shield from judicial second-guessing.”      Coulthurst, 214 F.3d

  at 111 (quoting United States v. Varig Airlines, 467 U.S. 797,

  814 (1984)) (internal quotation marks omitted).      Accordingly,

  the discretionary function exception does not bar the court from

  adjudicating plaintiff’s claim.

II.   The United States’ Liability

      A.        Applicable Law

           1.   The FTCA

                Under the FTCA, the United States is liable in the

  same manner as a private person for the tortious acts or

                                     27
omissions of its employees acting within the scope of their

employment “in accordance with the law of the place where the

act or omission occurred.”    28 U.S.C. § 1346(b)(1); see also

Molzof v. United States, 502 U.S. 301, 305 (1992) (“[T]he extent

of the United States’ liability under the FTCA is generally

determined by reference to state law.”) (citations omitted).

Accordingly, a federal court presiding over an FTCA claim must

apply “the whole law of the State where the act or omission

occurred.”    Richards v. United States, 369 U.S. 1, 11 (1962);

see also Bernard v. United States, 25 F.3d 98, 102 (2d Cir.

1994) (“State law applies to an FTCA claim.”).    Further, state

law applies to the alleged acts and omissions of the United

States in an FTCA claim in the same manner it would apply to a

private person. The United States may not be held to a stricter

standard of care than would apply to a private defendant under

similar circumstances, see 28 U.S.C. § 1346(b)(1), nor be

subject to strict liability.    See Laird v. Nelms, 406 U.S. 797,

803 (1972).   Plaintiff’s alleged injury occurred within the

State of New York.   Accordingly, New York law applies.

     2.   New York Tort Law

          To prevail on a negligence claim under New York law,

plaintiff must establish by a preponderance of the evidence:

“(1) a duty owed by the defendant to the plaintiff, (2) a breach

thereof, and (3) injury proximately resulting therefrom.”

                                 28
Solomon v. City of New York, 489 N.E.2d 1294, 1294-95 (N.Y.

1985) (citations omitted); see also Khalil–Mirhom v. Kmart

Corp., No. 12–CV–5512 (ARR)(VVP), 2014 WL 173415, at *4

(E.D.N.Y. Jan. 13, 2014); Berger v. Becker, 709 N.Y.S.2d 418,

418 (N.Y. App. Div. 2000).    “Negligence is conduct that falls

beneath the standard of care which would be exercised by a

reasonably prudent person in similar circumstances at the time

of the conduct at issue.”    Thaqi v. Wal–Mart Stores East, LP,

No. 09–CV–755 (JMA), 2014 WL 1330925, at *4 (E.D.N.Y. Mar. 31,

2014) (quoting Harper v. United States, 949 F. Supp. 130, 132

(E.D.N.Y. 1996)).   To establish a fact by a preponderance of the

evidence, a plaintiff must “prove that the fact is more likely

true than not true.”   See Fischl v. Armitage, 128 F.3d 50, 55

(2d Cir. 1997) (internal quotation mark and citation omitted)

(quoting 4 Leonard Sand et al., Modern Federal Jury Instructions

¶ 73.01 (1997)).

          Here, the proper private law analog to defendant is a

landlord, property owner, or tenant in possession of real

property with common areas.    Under New York law, “[a]n owner or

tenant in possession of realty owes a duty of reasonable care to

maintain the property in a safe condition.”    McGill v. Caldors,

Inc., 522 N.Y.S.2d 976, 977 (N.Y. App. Div. 1987) (collecting

cases); accord Wynn ex rel. Wynn v. T.R.I.P. Redevelopment

Assocs., 745 N.Y.S.2d 97, 100 (N.Y. App. Div. 2002) (“Under

                                 29
long-standing common law, a landlord has a duty to use ordinary

care to keep those areas which are reserved and intended for the

common use of the tenants and owner of the building and subject

to the landlord’s control, i.e., the common areas, in a

reasonably safe and suitable condition.”   (internal quotation

marks omitted) (collecting cases)).

          Further, under New York law, “[a] landowner’s

liability for a slip and fall is premised upon proof that the

landowner knew, or in the exercise of reasonable care, should

have known that a dangerous condition existed but, nevertheless,

failed to remedy the situation within a reasonable time period.”

McCombs v. Related Mgmt. Co. L.P., 736 N.Y.S.2d 166, 167 (N.Y.

App. Div. 2002) (citing Orr v. Spring, 732 N.Y.S.2d 697, 699

(N.Y. App. Div. 2001)).   “[C]onstructive notice may be

attributed to a defendant who had actual notice of a recurring

problem in the location the accident occurred.”   Tuthill v.

United States, 270 F. Supp. 2d 395, 400 (S.D.N.Y. 2003) (citing

Hirschman v. City of New York, 597 N.Y.S.2d 154, 154-55 (N.Y.

App. Div. 1993)); see also Brown v. Linden Plaza Hous. Co., 829

N.Y.S.2d 571, 571–72 (N.Y. App. Div. 2007) (“A defendant who has

actual knowledge of an ongoing and recurring dangerous condition

can be charged with constructive notice of each specific

reoccurrence of the condition.” (citations omitted)); Weisenthal

v. Pickman, 545 N.Y.S.2d 369, 371 (N.Y. App. Div. 1989) (“When a

                                30
landowner has actual knowledge of the tendency of a particular

dangerous condition to reoccur, he is charged with constructive

notice of each specific reoccurrence of that condition.”

(citations omitted)). 14

            Additionally, “the plaintiff must show that the

defendant had such knowledge of the particular dangerous

condition that is qualitatively different from a mere general

awareness that a dangerous condition may be present.”             Gonzalez

v. Wal-Mart Stores, Inc., 299 F. Supp. 2d 188, 193 (S.D.N.Y.

2004) (quoting Chin v. Harp Marketing, 648 N.Y.S.2d 697, 698

(N.Y. App. Div. 1996)) (internal quotation marks omitted).

            Based on the facts adduced at trial, the court

concludes that plaintiff has established that the United States

breached its duty of care and that his injuries proximately

resulted from this breach.       Thus, the United States is liable


14    Defendant contends that New York law also requires that a landlord
“routinely le[ave] unaddressed” a recurring hazardous condition before he can
be charged with constructive notice. (Def. Mem. at 29 (citation omitted).)
The court respectfully disagrees. The authority to which defendant cites,
O’Connor-Miele v. Barhite & Holzinger, Inc., 650 N.Y.S.2d 717 (N.Y. App. Div.
1996), states that a plaintiff “may” establish a landlord’s constructive
notice of a hazard “by evidence that an ongoing and recurring dangerous
condition existed in the area of the accident which was routinely left
unaddressed by the landlord.” 650 N.Y.S.2d at 719 (citations omitted). As
discussed herein, however, numerous decisions from New York courts, and
federal courts applying New York law, articulate a different showing by which
a plaintiff may establish constructive knowledge. Consequently, the court
concludes that the showing described in O’Connor-Miele does not represent the
exclusive method for establishing constructive knowledge. In any event,
Officer Garcia’s testimony establishes that the typical practice at MDC is to
allow water to accumulate in the area of the Accident during periods of heavy
shower use in the evenings, and then mop the water only after shower hours
ended. (Tr. 155:2-22.) Based on this testimony, plaintiff has shown by a
preponderance of the evidence that defendant routinely left unaddressed the
recurring wet condition and slip hazard in the area of the Accident.

                                     31
for plaintiff’s injuries.    Plaintiff, however, was also

negligent, and for the reasons set forth below, the court

apportions liability between the parties at 50% each.

  B. Primary Assumption of Risk

            Defendant asserts that it is not liable to plaintiff

under the doctrine of primary assumption of the risk.      The court

respectfully rejects defendant’s assertion.      “Pursuant to the

doctrine of primary assumption of risk, a voluntary participant

in a sporting or recreational activity consents to those

commonly appreciated risks which are inherent in and arise out

of the nature of the sport generally and flow from such

participation.”   Weinberger v. Solomon Schechter Sch. of

Westchester, 961 N.Y.S.2d 178, 181 (N.Y. App. Div. 2013)

(internal quotation marks and citations omitted).      Importantly,

“in assessing whether a defendant has violated a duty of care

within the genre of tort-sports activities and their inherent

risks, the applicable standard should include whether the

conditions caused by the defendants’ negligence are unique and

created a dangerous condition over and above the usual dangers

that are inherent in the sport.”       Id. (quoting Morgan v. State,

685 N.E.2d 202, 208 (N.Y. 1997)) (internal quotation marks

omitted).

            As the New York Court of Appeals has explained,

“assumption of risk is not an absolute defense but a measure of

                                  32
the defendant’s duty of care.”     Morgan, 685 N.E.2d at 207

(quoting Turcotte v. Fell, 502 N.E.2d 964, 968 (N.Y. 1986)).     In

the context of sporting activities, a “[d]efendant’s duty . . .

is a duty to exercise care to make the conditions as safe as

they appear to be.   Thus, . . .    a premises owner continues to

owe a duty to exercise care to make the conditions as safe as

they appear to be.   If the risks of the activity are fully

comprehended or perfectly obvious, plaintiff has consented to

them and defendant has performed its duty.”     Id. (quoting

Turcotte, 502 N.E.2d at 968) (internal quotation marks omitted).

Further, “participants will not be deemed to have assumed the

risks of reckless or intentional conduct[,] or concealed or

unreasonably increased risks.”     Id. at 208 (citations omitted).

          Here, the court concludes that playing on a wet

surface is not an inherent feature of playing ping pong, and

that a wet condition near the playing surface presents a slip

hazard that unreasonably increases the risk of ping pong.

Moreover, the area of the Accident was on the other side of the

stairwell relative to the ping pong table, and the area was

poorly lit.   These facts establish that the risk was not open

and obvious to the plaintiff as he played ping pong.     These

factors distinguish the instant action from the authorities to

which defendant cites for the proposition that “plaintiffs are

barred from recovery with respect to obvious risks involving

                                   33
less than optimal playing conditions.”   (Def. Mem. at 22 n.1

(citations omitted).)   A review of defendant’s cited authorities

makes clear that all involved readily-observable defects and

conditions directly on, or immediately proximate to, playing

areas, rather than hazards in a nearby area that was poorly lit

and, in any event, difficult to see from the playing area.     (See

id.)

          Consequently, the court concludes that the primary

assumption of risk doctrine does not bar plaintiff’s recovery in

this case.   The court notes, however, that even where a

plaintiff has not assumed the risk so as to bar recovery under

the primary assumption of risk doctrine, the nature of the

negligent condition may nonetheless “implicate typical

comparative negligence principles,” which in turn may reduce

plaintiff’s recovery.   Morgan, 685 N.E.2d at 210; see also,

e.g., Stirpe v. T.J. Maloney & Sons Inc., 675 N.Y.S.2d 709, 710

(N.Y. App. Div. 1998) (“Since the [primary assumption of risk]

doctrine is clearly not applicable here, the comparative

negligence statute applies [and] reduces the plaintiff’s

recovery in the proportion which his or her conduct bears to the

defendant’s culpable conduct.” (internal quotation marks and

citations omitted).)




                                34
  C. Defendant’s Negligence

          The court has already concluded that defendant had

actual knowledge of a recurring wet condition and slip hazard in

the area of the Accident.     Thus, as a matter of law, defendant

“can be charged with constructive notice of each specific

reoccurrence of the condition.”    Brown, 829 N.Y.S.2d at 571–72

(citations omitted); see also Tuthill, 270 F. Supp. 2d at 400

(“[C]onstructive notice may be attributed to a defendant who had

actual notice of a recurring problem in the location the

accident occurred.” (citing Hirschman, 597 N.Y.S.2d at 154-55)).

The court has also concluded that the wet condition and slip

hazard caused the Accident, which resulted in injuries to

plaintiff.

          The court further concludes that defendant “failed to

remedy the situation within a reasonable time period.”    McCombs,

736 N.Y.S.2d at 167.   The evidence presented at trial

establishes that MDC officials continuously observe the shower

area due to safety and security concerns, and that the showers

were in particularly heavy use at the time of the Accident,

which would necessitate greater vigilance from MDC officials to

ensure that the wet conditions were addressed promptly.    The

evidence presented at trial also establishes that MDC officials

have the power to direct orderlies to clean the area where the

Accident occurred, and that orderlies are on duty throughout

                                  35
shower hours.   In light of the heightened vigilance in the area

of the Accident and at the time of the Accident, and of MDC

officials’ ability to summarily direct on-duty orderlies to

clean and/or mop, it would have been reasonable for MDC

officials to set about remedying the wet condition and slip

hazard immediately upon their recurrence at the time of the

Accident.

            There is no indication, however, that MDC officials

made any effort to remedy the wet condition and slip hazard when

they materialized on the evening of the Accident.    Instead, all

evidence relevant to efforts to remedy the wet condition and

slip hazard indicates that these efforts were not reasonable or

adequate.   Officer Garcia’s testimony establishes that no signs

warning of a wet condition had been placed in the area at the

time of the Accident.    Officer Garcia’s testimony also

establishes that the typical practice at MDC is to allow water

to accumulate in that area during shower hours, and then mop the

water only after shower hours have ended.    Consequently, the

court concludes that defendant breached its duty to remedy in a

reasonable time the recurring hazardous condition that caused

plaintiff’s injuries, and defendant is liable to plaintiff for

its negligence.




                                 36
  D. Plaintiff’s Negligence

            As noted above, under New York law, a plaintiff’s

recovery may be reduced in proportion to his culpability for the

damages he suffered.      See Stirpe, 675 N.Y.S.2d at 710 (citations

omitted).    At trial, plaintiff conceded that he was aware of the

recurrent wet condition near the ping pong table in unit K-82.

(Tr. 37:4-20.)    Plaintiff testified that the wet condition in

the area of the Accident had “existed for quite a while,” and

that in the course of his daily routine in unit K-82, he “had to

go around it.”    (Id.)   Plaintiff also testified that he had

previously informed Mr. Stewart and various MDC officers of the

wet condition.    (Tr. 37:23-38:4.)

            Based on plaintiff’s testimony that he had prior

knowledge of the recurring wet condition and how to avoid it,

the court concludes that plaintiff was also negligent, and that

his negligence and defendant’s negligence contributed equally to

causing the Accident.     Consequently, the court apportions

liability at 50% each between plaintiff and defendant.     See

Rooney v. State, 488 N.Y.S.2d 468, 471 (N.Y. App. Div. 1985)

(“We agree with the trial court’s finding that negligence on the

part of the claimant . . . was a proximate cause of the

accident. In view of claimant’s testimony showing that she had

prior knowledge of the recurring [hazardous] condition . . . ,

and her opportunity to avoid the problem on the day of the

                                   37
accident, . . . we conclude that a more appropriate

apportionment of liability between claimant and defendants would

have been 50%.”).

                            CONCLUSION

          For the foregoing reasons, the court concludes that

the United States was negligent, that plaintiff was also

negligent, and that the appropriate apportionment of liability

between plaintiff and defendant is 50% each.   The parties shall

appear for a status and scheduling conference on January 17,

2019 at 1:00 p.m., in Courtroom 6C South, United States

Courthouse, 225 Cadman Plaza East, Brooklyn, New York.

SO ORDERED.

                              _________/s/________________
                              KIYO A. MATSUMOTO
                              United States District Judge
                              Eastern District of New York

Dated: November 28, 2018
       Brooklyn, New York




                                38
